USCA4 Appeal: 18-4209      Doc: 78         Filed: 02/24/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 18-4209


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        REGINALD ANDRE MOLETTE,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Louise W. Flanagan, District Judge. (7:15-cr-00086-FL-1)


        Submitted: February 16, 2022                                  Decided: February 24, 2022


        Before GREGORY, Chief Judge, THACKER and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
        North Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P.
        May-Parker, Assistant United States Attorney, Kristine L. Fritz, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 18-4209        Doc: 78       Filed: 02/24/2022      Pg: 2 of 3




        PER CURIAM:

               Reginald Andre Molette pleaded guilty, pursuant to a plea agreement, to possessing

        a firearm and ammunition as a convicted felon, in violation of 18 U.S.C. § 922(g)(1). The

        district court sentenced Molette under the Armed Career Criminal Act (ACCA), 18 U.S.C.

        § 924(e), to a term of 188 months’ imprisonment. On appeal, Molette argues that his

        § 922(g) conviction is invalid in light of Rehaif v. United States, 139 S. Ct. 2191 (2019)

        and that the district court erred by classifying him as an armed career criminal. We affirm.

               Molette first argues that his § 922(g) conviction is invalid because the indictment

        did not charge each element of the offense and the district court did not advise him during

        the plea hearing that the Government was required to prove that he knew he belonged to

        the relevant category of persons barred from possessing a firearm. Because Molette did

        not raise this argument before the district court, our review is for plain error. Greer v.

        United States, 141 S. Ct. 2090, 2096-97 (2021). As the Supreme Court recently explained,

        to obtain relief pursuant to Rehaif on plain error review, a defendant must demonstrate that

        “there is a reasonable probability that he would not have pled guilty” had the district court

        “correctly advised him of the mens rea element of the offense.” Id. at 2097 (internal

        quotation marks omitted). Molette makes no such argument on appeal; rather, he has never

        “argued or made a representation that [he] would have presented evidence . . . that [he] did

        not in fact know [he was a] felon[] when [he] possessed firearms” if the district court had

        informed him of that element of the offense. Id. at 2098. Accordingly, we conclude that

        he is not entitled to relief.



                                                     2
USCA4 Appeal: 18-4209      Doc: 78          Filed: 02/24/2022     Pg: 3 of 3




               Next, Molette argues that the district court erred by finding that his prior conviction

        for North Carolina breaking or entering qualified as a violent felony under the ACCA

        because the “building” element of North Carolina breaking or entering is broader than that

        of generic burglary. However, as we recently explained, this argument is foreclosed by

        our decision in United States v. Mungro, 754 F.3d 267, 272 (4th Cir. 2014). See United

        States v. Dodge, 963 F.3d 379, 382-84 (4th Cir. 2020), cert. denied, 141 S. Ct. 1445 (2021).

        We therefore conclude that the district court did not err by finding that North Carolina

        breaking or entering qualifies as a violent felony under the ACCA.

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      3